DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11, 13-17, and 19-20 are allowed.
The combination of all claimed limitations with the added limitation of  the nested interconnect structure on the back-end-of-line layers on the substrate, in which the nested interconnect structure comprises an inner core pad and an outer ring pad in a concentric arrangement, and in which the inner core pad supports a first network of the IC package and the outer ring pad supports a second network of the IC package; is neither anticipated nor rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814